Case 1:19-cv-01215-VSB Document 47 Filed 03/08/19 Page 1 of 2

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
X

 

SPRINT SPECTRUM L.P., SPRINTCOM, .
INC. and SPRINT/UNITED MANAGEMENT : No. l:l9-CV-01215 (VSB)

CoMPANY,
B_PL_LA£I_Q_N

Plaintiffs,
_V_
AT&T INC.,

Defendant. .
X

 

IT IS HEREBY STIPULATED AND AGREED by and between counsel for plaintiffs
Sprint Spectrum L.P., SprintCom, Inc., and Sprint/United Management Company (collectively,

“Sprint”) and defendant AT&T Inc. (“AT&T”) as follows:

l. AT&T represents that it is a publicly-traded holding company that does not
advertise, sell, or distribute any wireless products, software, or services related to
this case.

2. AT&T represents that the acts alleged in Sprint’s Complaint in the above-

captioned action (the “Complaint”) with regard to AT&T would be attributable to
AT&T Mobility LLC (“ATTM”), a wholly owned subsidiary of AT&T, and not
to AT&T itself. This representation is made without any admission to the truth or
falsity of the allegations in Sprint’s Complaint

3. AT&T represents that ATTM is the proper party to this litigation and AT&T
should be dismissed as a defendant in the above-captioned matter so that all
claims currently made against AT&T are made solely against ATTl\/I.

4. AT&T agrees that it will not object to the timeliness of Sprint’s attempt to add
AT&T back into this litigation in the event Sprint so moves within the time
permitted by the Federal Rules of Civil Procedure or any scheduling order entered
in this case. Other than timeliness, AT&T preserves all other objections to such
potential motion.

5. ATTM agrees that the Court has personal jurisdiction over ATTM in this matter
and that ATTM will not challenge the Court’s exercise of personal jurisdiction
over ATTM in this matter.

 

10.

Case 1:19-cv-Ol215-VSB Document 47 Filed 03/08/19 Page 2 of 2

ATTl\/I agrees that it will not object to relevant, non-privileged discovery on the
basis that the information, documents, witnesses, or other evidence sought is
outside its control, when such information is within the possession, custody, or
control of AT&T. ln the event that it becomes necessary for Sprint to seek
discovery directly from AT&T, counsel for ATTM agrees to accept service on
behalf of AT&T of any discovery requests directed to AT&T.

ATTM will not use this dismissal of AT&T as a basis for moving to strike or
exclude, defend, or otherwise challenge any claim or allegation in the Complaint.

Sprint will not use this stipulation as a basis for contending that AT&T is subject
to personal jurisdiction in the Court. AT&T specifically reserves the right to
object to the Court’s jurisdiction over AT&T if Sprint later moves to add AT&T

to this action.

Based on these representations, Sprint agrees to dismiss its claims against AT&T
lnc. without prejudice as allowed by Rule 4l(a)(l) of the Federal Rules of Civil
Procedure. Sprint has not released, and nothing herein should be construed as a
release or discharge of any claim Sprint currently has or may have in the future
against any AT&T entity.

Based on these representations, Sprint agrees to amend its Complaint to add

` Defendant AT&T Mobility LLC and dismiss Defendant AT&T Inc. on or before

March 8, 2019.

Dated: New York, New York
March 6, 2019

FRANKFURT KURNIT KLE & SELZ P.C REESE l\/I RK TOS LLP

 

 

By:
Pete Marketos
488 Madison Avenue 750 N. St. Paul Str., Suite 600
New York, NY 10022 Dallas, TX 75201
Tel: 212-980-0120 Tel: 214-382-9810
Email: cwhitney@fkks.com Email: pete.marketos@rm-flrm.com
Attorneysfor Plaintiffv Sprint Spectrum L.P., Atlorneysfor AT&TInc. and AT&T Mobility

SprinICom, Inc., and Sprint/United Mcmagement LLC

Company

